Citation Nr: 9932698	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  98-07 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's bilateral pes planus is characterized as 
severe, with objective evidence of marked deformity, pain on 
manipulation and use, and frequent callosities.

3.  The veteran's bilateral pes planus is not manifested by 
marked pronation, extreme tenderness of plantar surfaces, or 
marked inward displacement and severe spasm of the tendo 
achillis on manipulation, not improved by orthopedic shoes or 
appliances.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic 
Code 5276 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  An allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet.App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased evaluation is well grounded.

Once a veteran has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  Therefore, no further assistance to the veteran 
with the development of the evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  See 38 C.F.R. § 4.7 
(1999).

The record shows that the RO initially granted service 
connection for bilateral pes planus in an August 1968 rating 
decision and assigned a 10 percent evaluation effective from 
November 1967.  The rating assigned for this disability was 
increased to 30 percent effective from February 1987.  
Subsequent rating decisions have confirmed and continued this 
evaluation.

The veteran has been awarded a 30 percent schedular 
evaluation for bilateral pes planus pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 (1999).  Under the rating 
schedule, an evaluation of 30 percent is granted for severe 
flatfootedness with objective evidence of marked deformity, 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities.  An increase to 
50 percent is warranted for pronounced flatfootedness with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 
(1999).

The veteran claims that he experiences imbalance, pain with 
prolonged standing, and frequent corns due to his pes planus.  
VA outpatient records show that the veteran received 
treatment for his feet from 1996 through 1998.  Many of these 
visits were in relation to complications caused by the 
veteran's diabetes.  The veteran was seen in March, April, 
June, and August 1996.  The entry dated in August noted that 
the veteran's nails and calluses were debrided and that he 
had his orthopedic shoe inserts replaced.

In January 1997, the veteran was treated for a diabetic left 
foot, including severe flexible hallux valgus and a well-
healed metatarsophalangeal wound.  In February 1997, the 
veteran's diagnoses included onychomycosis, intractable 
plantar keratosis of the second metatarsal head, and callus 
distal right hallux.  The following month, the veteran 
complained of painful calluses and problems standing due to 
his feet.  The veteran reported the presence of painful corns 
and dry skin due to diabetes in April 1997.  He was assessed 
with diabetes, corns, and onychomycosis.  The veteran was 
again treated for calluses in April and May 1997.  Objective 
findings in July 1997 included hyperkeratotic tissue, 
onychomycosis, and elongated, dystrophic, and discolored 
nails.  It was noted that the veteran continued to wear 
custom shoes and inserts.  The veteran received treatment in 
March, May, and July 1998 for onychomycosis, intractable 
plantar keratosis, hyperkeratotic tissue, severe hallux 
abducto valgus, and severe forefoot malalignment.

The veteran appeared at a hearing before the RO in June 1998.  
He testified that he had many calluses and great difficulty 
walking.  He regularly had his calluses debrided and his 
toenails trimmed.  He also suffered from corns and other 
growths.  He wore orthopedic shoes and experienced imbalance 
and cramping of his feet.

During a VA examination in September 1998, the veteran stated 
that he could walk only two to three blocks and that he 
experienced pain due to callus formation.  Upon examination, 
there was no swelling, tenderness, or ulceration of the feet.  
There was severe hallux valgus deformity on the first 
metacarpal phalangeal joint on the right and callus formation 
on the first and third metacarpal phalangeal joints of the 
right foot and third metacarpal phalangeal joint on the left 
foot.  Both feet were flat.  Range of motion for both ankles 
was limited but there was no objective pain on motion.  
Dorsiflexion was measured from 0 to 8 degrees and plantar 
flexion was measured from 0 to 20 degrees.  The x-ray report 
showed some arthritic degenerative changes of the feet.  The 
veteran was diagnosed with bilateral flat feet with callus 
formation and severe hallux valgus deformity, first 
metacarpal phalangeal joint.

Based upon the above findings, the Board concludes that the 
preponderance of the evidence is against an evaluation in 
excess of 30 percent for bilateral pes planus.  The veteran 
has submitted substantial medical evidence concerning 
disabilities related to his feet.  However, the majority of 
these disabilities have been independently diagnosed.  For 
example, the veteran has been diagnosed with severe hallux 
valgus deformity and onychomycosis.  Moreover, the Board 
observes that the veteran's feet have been affected by his 
diabetes and that recent x-ray findings show arthritic 
degeneration of the feet.

The veteran's symptomatology associated with his flat feet 
most closely approximates the criteria for the 30 percent 
evaluation.  In particular, the veteran's flat feet may be 
characterized as severe, with objective evidence of marked 
deformity, pain on manipulation and use, and characteristic 
callosities.  On the contrary, the veteran's flat feet do not 
exhibit marked pronation, extreme tenderness of plantar 
surfaces, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, which is not improved by 
orthopedic shoes or appliances.  Therefore, the Board finds 
that the evidence of record does not support an increase to 
the next higher evaluation and the veteran's appeal must be 
denied.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet.App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1999).  The Board, as did the RO, finds that 
the evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (1999).  In this regard, the Board 
finds that there has been no showing by the veteran that his 
bilateral pes planus has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
(1999) are not met.  See Bagwell v. Brown, 9 Vet.App. 337 
(1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

An evaluation in excess of 30 percent for bilateral pes 
planus is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

